DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed on November 18, 2020.
Claims 1-25 are canceled. 
Claims 26, 27, 31-33, 37-40, 44, and 45 are amended. 
Claims 26-45 are pending and are rejected. 



Response to Arguments
	Regarding the rejection under 35 U.S.C. § 101, Applicant’s arguments have been considered but are not persuasive. 
Applicant argues that the rejection relies on the Board Decision and not on the 2019 PEG. Remarks at 6. As previously stated, although the Board Decision is referenced in the rejection, the rejection is based on the 2019 PEG. Because the instant claims are directed to the same invention as the claims reviewed by the Board, the Decision is relevant. However, the instant rejection stands on its own.
Applicant further argues that “the claimed subject matter necessarily requires that the recited steps be performed in an electronic environment.” Remarks at 7. Although the claimed steps are performed in an electronic environment, the electronic environment is being used to receive, process, and output data—these are generic computer functions. Many of the claimed steps could be performed manually (e.g., identifying, determining, adjusting, and setting). For those steps, the computer is merely being used as a tool to perform the abstract idea. For other steps such as receiving and transmitting data, the use of a computer is insignificant extrasolution activity. When viewed as a combination, the additional elements do not do more than what they do individually. 
In the response, Applicant has included a list of “computer structures.” Remarks at 7-8. These listed items appear to be generic computer components such as a processor, database, server, and an electronic network; data such as electronic data, target web page, a lattice structure, and demographic data; and software such as a campaign optimizer, a raw data aggregator, a target discovery module, and a bid calculator. There is no indication that these are anything more than standard computing components that would be used for any sort of basic data processing. None of these items provide an improvement to technology. Rather, they are just being used as a tool to perform the stated abstract idea. 
Regarding the additional elements identified as insignificant extrasolution activity, Applicant argues that they are “essential to the implementation of the claimed process.” Remarks at 9. However, those steps merely include sending/outputting and receiving/gathering data. Applicant should refer to MPEP 2106.05(g) 

Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

Selecting a particular data source or type of data to be manipulated:
i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937;
ii. Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55;
iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and
iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754.

Insignificant application:
i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and
Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. 

These examples include features similar to those in the claims that have been designated as insignificant extrasolution activity. Although a steps such as gathering data may be essential to an invention, it may insignificant extrasolution activity. A data gathering step would not be insignificant if it included substantial details as to how, for example, the data is gathered. Here, however, electronic data is received by a data aggregator. This is a standard way of gathering data.  
Applicant further asserts that the “additional steps play an integral role in improving the computing environment in which the claims are implemented.” Remarks at 10. Applicant states that “one having ordinary skill in the art would readily agree that the aforementioned features necessarily improve the functioning of a computer and the technological environment in which the method is implemented in.” Remarks at 11. However, Applicant has not described any improvement or shown where it is described in the specification. 
Applicant argues that the Office action failed to explain how the instant claims relate to the cited cases. Remarks at 12. Claim limitations such as “receiving electronic data…,” “receiving discrete-time signals…,” “collecting performance metrics…,” “transmitting a query…,” and “transmitting the bid parameter…” include insignificant extrasolution activity because they include data gathering or data output. Per MPEP 2106.05(g), these types of steps are well understood, routine, and conventional and, therefore, do not integrate the judicial exception or provide an inventive concept. The case law cited in the rejection provides examples of data gathering and data output that were found to be well understood, routine, and conventional by courts. Also, the case law noted above is applicable here. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 26-45 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). In this rejection, reference will be made to a Board Decision in this Application in Appeal 2016-007224, p. 4-6 (July 3, 2018).
Step 1: Does the Claim Fall within a Statutory Category?

Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following table identifies the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Representative Claim 38: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
38. 	A bid calculating system for determining a bid price parameter of electronic content for display on a target web page, the bid calculating system comprising:


a storage device that stores instructions for determining a bid parameter of electronic content: and
But for the storage device that stores instructions, this limitation recites the abstract idea of determining a bid price for an advertisement (i.e., “determining a bid parameter of electronic content”), which is a fundamental economic practice or commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity. 
a storage device that stores instructions
a processing device that executes the instructions to perform the following operations:

a processing device that executes the instructions to perform the following operations:
receiving, by an electronic device of a campaign optimizer over an electronic network, electronic data via a raw data aggregator, the received electronic data associated with electronic content for display on one or more web pages;

receiving, by an electronic device of a campaign optimizer over an electronic network, electronic data via a raw data aggregator, the received electronic data associated with electronic content for display on one or more web pages; (insignificant extrasolution activity)

But for “the electronic device of the campaign optimizer,” this limitation recites the abstract idea of identifying a website and location displaying an advertisement (i.e., “identifying…i) a target web page from the one or more web pages, and ii) one or more cells for displaying the electronic content on the target web page”), which is a commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.
the electronic device of the campaign optimizer
receiving, by the electronic device of the campaign optimizer, discrete-time signals corresponding with the target web page;

receiving, by the electronic device of the campaign optimizer, discrete-time signals corresponding with the target web page; (insignificant extrasolution activity)
determining, by a process control of the electronic device, whether the received discrete-time signals denote a failure in order to take corrective action;
But for the “process control of the electronic device,” this limitation recites the abstract idea of determining whether received data denotes a failure (i.e., “determining…whether the received discrete-time signals denote a failure in order to take corrective action”), which is a mental process. For example, determining includes evaluation. 
by a process control of the electronic device
parsing, by a target discovery module of the electronic device, the received electronic data into at least one of performance metrics, demographic data, and statistical data relating to the target web page; and
But for the “target discovery module of the electronic device,” this limitation recites the abstract idea of parsing data into one or more types of data (i.e., “parsing…the received electronic data into at least one of performance metrics, demographic data, and statistical data relating to the target web page”), which is part of the abstract idea of a commercial interaction such as advertising or a sales activity because this data is being parsed in order to determine a value. Therefore, this limitation recites the abstract idea 

	based on at least one of the performance metrics, demographic data, and statistical data relating to the target web page, determining, by the electronic device of the campaign optimizer, a current option value for a learning period, wherein determining the current option value includes: 
But for the “electronic device of the campaign optimizer,” this limitation recites the abstract idea of determining a current option value (i.e., “based on at least one of the performance metrics, demographic data, and statistical data relating to the target web page, determining…a current option value for a learning period”), which is a commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.
by the electronic device of the campaign optimizer
	determining cell inventory levels of the target web page via a query to a database;
But for the electronic device (as recited in a prior limitation) and the query to the database, this limitation recites the abstract idea of determining details associated with a bid for an advertisement (i.e., “determining cell inventory levels of the target web page”), which is a fundamental economic practice or commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.
via a query to a database (insignificant extrasolution activity)
	determining a continuation value associated with an expected value for maintaining a display of the electronic content on the target web page for the learning period;
But for the electronic device (as recited in a prior limitation), this limitation recites the abstract idea of determining details associated with a bid for an advertisement, which is a fundamental economic practice or commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.

	determining an option value associated with an option to stop communicating the electronic content during the learning period;
But for the electronic device (as recited in a prior limitation), this limitation recites the abstract idea of determining details associated with a bid for an advertisement, which is a fundamental economic practice or commercial interaction 

	adjusting the estimated electronic transaction cost based on the current option value; and
But for the electronic device (as recited in a prior limitation), this limitation recites the abstract idea of determining details associated with a bid for an advertisement, which is a fundamental economic practice or commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.

	setting a bid parameter via a bid calculator, wherein the bid parameter is set to equal the estimated electronic transaction cost when the current option is zero, and wherein the bid calculator includes a lattice structure comprising one or more nodes, each node representing an expected value for maintaining a display of the electronic content on the target web page,; and
But for the electronic device (as recited in a prior limitation), this limitation recites the abstract idea of determining details associated with a bid for an advertisement, which is a fundamental economic practice or commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity. 
via a bid calculator 
	transmitting, by the electronic device of the campaign optimizer, the bid parameter to a publisher server of the target web page. 

transmitting, by the electronic device of the campaign optimizer, the bid parameter to a publisher server of the target web page. (insignificant extrasolution activity)


Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application? 
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as simple data processing and receiving and transmitting data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool to perform the abstract idea. Furthermore, the additional elements that include receiving and transmitting data are directed to insignificant extra-solution activity. 
Furthermore, as stated in the Board Decision at 7, Applicant’s Specification (paragraph 3) explains that determining a bid price may help companies assess the possible benefit of placing a particular ad on a particular webpage. The Board continues to state that “the claimed solution is an improvement to an abstract business practice, not an improvement to computer networks. Further, unlike the situation in DDR Holdings, there is no indication here that a computer network is used other than in its normal, expected, and routine manner, e.g., transmitting information over a network. There is a fundamental difference between computer functionality improvements, on the one hand, and using existing computers as tools to perform a particular task, on the other.” See Board Decision at 7. Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept?  
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. When evaluated as a combination, the additional elements do not do more than they do individually. For example, as a combination, claim 26 is a method for generating a bid parameter based on received data. Combining the additional elements does not change the outcome of the analysis because the invention as a whole is merely receiving, processing, and outputting data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed system collects, processes, receives, and transmits data.  Activities such as data gathering and selecting a particular data source or type of data to be manipulated are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).

Dependent claims: 
	Claims 27-30, 37, 39-43 are further limiting the abstract idea by performing a calculation.
	Claims 31 and 44 include a creating a lattice structure, which is a form of mathematics. Therefore, these claims are further narrowing the abstract idea. 
	Claims 32-36 are further narrowing the abstract idea by defining nodes. 
	As such, the dependent claims do not overcome the deficiencies of the independent claims, and are similarly not patent eligible. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt, can be reached at 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692